DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims    
	Claims 16-30 are pending (claim set as filed on 03/28/2022).
	Applicant’s election without traverse of Group I directed to the method claims is again acknowledged. Claims 20-23 stand withdrawn as being directed to the non-elected product claims. Therefore, method claims 16-19 and 24-30 are presented for examination.

Priority
	This application is a 371 of PCT/US17/30923 filed on 05/03/2017 which has provisional applications to 62/405,064 filed on 10/06/2016 and 62/331,381 filed on 05/03/2016.

Terminal Disclaimer
The terminal disclaimer filed on 03/28/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent no. 10,301,590 has been reviewed and is accepted. The terminal disclaimer has been recorded.

Affidavit/Declaration
The Kam declaration under 37 CFR 1.130(a) filed on 03/28/2022 is sufficient to overcome the prior art anticipation rejection of Kam as set forth in the last office action.
Withdrawal of Rejections
The response and amendments filed on 03/28/2022 are acknowledged. 
Briefly, as noted above, the previous §102(a)(1) anticipation rejection by Kam (WO 2015/157664 - cited by the ISA and in the IDS filed on 02/06/2019) has been withdrawn necessitated by Applicant’s filing of a declaration to remove or disqualify the Kam reference as prior art under the exception 102(b)(1)(A) (i.e. Kam falls within the grace period). 
Briefly, the previous double patenting rejection over U.S. Patent no. 10,301,590 has been withdrawn necessitated by Applicant’s filing of a terminal disclaimer as noted above.
The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Response to Arguments
Applicant’s arguments filed on 03/28/2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

New Grounds of Rejection
Claim Rejections - 35 USC §103, Obviousness
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 16-19, 24, and 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over Milone (US 2015/0030619 A1) in view of Mao (US 2008/0153163 A1) - both references cited in the IDS filed on 02/06/2019.
Milone’s general disclosure relates to compositions and methods for activation and expansion of T cells using a biocompatible solid substrate with tunable rigidity. Rigidity of a substrate is an important parameter that can be used to control the overall expansion and differentiation of T cells (see abstract & ¶ [0003]-[0004], [0090]).
Regarding claims 16 and 30, Milone teaches a culture system which includes a biocompatible substrate with tunable rigidity for use in stimulating a T cell (see ¶ [0005], [0009], [0052], [0087]-[0088], & Example 1). Milone teaches the substrate comprises polydimethylsiloxane elastomer (PDMS) and the substrate exhibits an elastic modulus ranging from about 25 kPa to about 2 MPa (see ¶ [0007]-[0008], [0011], [0094], [0097]). Milone discloses aliphatic polyester selected from polycaprolactone and combinations thereof can be conjugated to a linker or biomolecule (see ¶ [0099]). Milone discloses “the biocompatible substrate of the present invention is not limited by any particular geometry. For example, in one embodiment, the biocompatible substrate is planar. In another embodiment, the biocompatible substrate is spherical. For example, in an embodiment, the biocompatible substrate is a microbead. In one embodiment, the substrate has a diameter of 1-1000 μm” (see ¶ [0095]). Milone discloses matrices may take the form of mesh or fibers (see ¶ [0112], [0128]-[0129]).  
Regarding claims 17 and 29, Milone teaches CD3 and CD28 antibodies immobilized on the biocompatible substrate (see ¶ [0001], [0005], [0013]-[0014]). 
Regarding claim 18, Milone teaches the expansion of cells (i.e., the number of population doublings) during the period between passaging depends on many factors, including but is not limited to the seeding density, substrate, medium, and time between passaging (see ¶ [0118]) and teaches T cells were cultured for at least 3 days (see ¶ [0115], Figures, and Examples). 
Regarding claims 19, 24, and 28, Milone teaches methods of stimulating or expanding autologous T cells in culture (see ¶ [0014], [0062], [0065]). Prior to expansion, a source of T cells is obtained from a subject for ex vivo administrations (see ¶ [0105], [0109], [0126]). 
However, Milone does not specifically teach: said mesh comprises electrospun fibers with rigidity of 104 to 105 Pa (claim 16(b)). 
Mao’s general disclosure relates to improved methods and compositions for the expansion and differentiation of stem cells with grafted electrospun mesh nanofibers (see abstract & ¶ [0004], [0014]-[0016]). Mao teaches electrospun polymers wherein the grafted electrospun nanofiber compositions have a diameter between 10 nm to 10 μm (see ¶ [0011]). Mao teaches “the electrospun nanofibers are made of degradable or non-degradable synthetic polymer material. Exemplary degradable polymers include polycaprolactone (PCL) (see ¶ [0033], [0058]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to envisage or employ the electrospun mesh fibers such as taught by Mao as the biocompatible substrate in the method of Milone. The ordinary artisan would have been motivated to do so is because Milone first contemplates “the biocompatible substrate of the present invention is not limited by any particular geometry” (see Milone at ¶ [0095]) and Mao discloses that electrospun mesh nanofibers may be used for the expansion and differentiation of cell populations. Thus, the claimed combination would be deemed (a) combining prior art elements according to known methods to yield predictable results; or (b) simple substitution of one known element for another to obtain predictable results (MPEP 2141). The ordinary artisan would have had a reasonable expectation of success because both Milone and Mao are directed to expansion and differentiation of a cell population.
Furthermore, regarding the fiber rigidity claim limitations, based upon the overall objective provided by Milone with respect to “expansion of T cells using a biocompatible solid substrate with tunable rigidity. Rigidity of a substrate is an important parameter that can be used to control the overall expansion and differentiation of T cells” (see, for example, Milone at abstract & ¶ [0012]-[0013]), the adjustments of particular conventional working conditions (e.g., the rigidity) is deemed a matter of judicious selection and routine optimization which is within the purview of the skill artisan. Therefore, the disclosure of Milone establishes the conditions of variable parameters such that one of ordinary skill in the art would recognize that rigidity is a result effective variable that is tunable. This is motivation for someone of ordinary skill in the art to practice or test the parameter widely to find those that are functional or optimal which then would be inclusive or cover the steps as instantly claimed. Absent any teaching of criticality by the Applicant concerning rigidity, it would be prima facie obvious that one of ordinary skill in the art would recognize these limitations are result effective variable which can be met as a matter of routine optimization (MPEP 2144.05 II).

Claims 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Milone in view of Mao as applied to claims 16-19, 24, and 28-30 above, and in view of Berenson (US 2002/0058019 A1 - previously cited). 
Milone and Mao’s disclosures are taught above as it pertains to a method of cell expansion on a mesh fiber substrate.
However, Milone-Mao does not teach: wherein the patient has chronic lymphocytic leukemia (CLL) (claims 25-27).
Berenson’s relates generally to methods for stimulating cells, and more particularly, to a novel method to concentrate and stimulate cells that maximizes stimulation and/or proliferation of such cells; and also relates to compositions of cells, including stimulated T-cells having specific phenotypic characteristics (see abstract & ¶ [0002]). Berenson teaches biocompatible surfaces, such surfaces may be biodegradable or non-biodegradable wherein the non-biodegradable surfaces may comprise poly(dimethysiloxane) (see ¶ [0013]-[0014]). Berenson teaches T-cells obtained from a patient with B-cell chronic lymphocytic leukemia (see ¶ [0053], [0168]-[0169]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select T-cells from a patient with chronic lymphocytic leukemia such as taught by Berenson in the method of Milone-Mao. The ordinary artisan would have been motivated to do so because T-cells are readily known to be derived from patients with CLL and thus, it would be deemed (a) combining prior art elements according to known methods to yield predictable results; (b) simple substitution of one known element for another to obtain predictable results (MPEP 2141). The ordinary artisan would have had a reasonable expectation of success because both Milone-Mao and Berenson are directed to stimulating T cells.
	
Conclusion
	No claims were allowed.

Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nghi Nguyen whose telephone number is (571) 270-3055 and fax number is (571) 270-4055. The examiner can normally be reached on Monday – Friday from 9:00 a.m. to 3:00 p.m. (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NGHI V NGUYEN/
Primary Examiner, Art Unit 1653